Citation Nr: 0824972	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-26 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to February 
1972.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a February 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The Board notes that the veteran's claim for service 
connection for numbness and tingling of the legs, diagnosed 
as peripheral neuropathy, caused by exposure to Agent Orange 
in service, was denied in June 1994 because peripheral 
neuropathy was not recognized at that time as a disease for 
which service connection could be presumed on the basis of 
herbicide exposure.  The veteran did not appeal, and the 
decision became final at the end of the statutory time 
period.  In November 1996, the regulation was amended to 
include acute and subacute peripheral neuropathy as diseases 
for which service connection could be presumed.  This action 
created a new basis of entitlement for service connection, 
and consequently the veteran's April 2004 claim is separate 
and distinct from the previous, finally denied claim.  The 
claim must be adjudicated de novo and therefore new and 
material evidence is not required.  Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993).


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran contends that he has peripheral 
neuropathy that is due to Agent Orange he was exposed to 
while in Vietnam and a June 2005 VA medical record discloses 
that the veteran reported that he had experienced numbness 
and tingling in his legs that had begun within one year of 
his leaving Vietnam.  However, it is not clear whether the 
veteran actually served in Vietnam, but in his recent claim 
benefits he reported that he served for two years in the 
Mobile Riverine Forces in the jungles and rivers of Vietnam 
and Cambodia where herbicides were in use.  Although his Form 
DD 214 shows that he was awarded the Vietnam Service Medal 
and the Republic of Vietnam Campaign Medal, there is no 
evidence in the record to show conclusively that he actually 
set foot within the land borders of Vietnam.  

In addition, the evidence shows that the veteran was 
diagnosed with peripheral neuropathy following a VA Agent 
Orange screening examination which was conducted sometime 
prior to March 1992.  The Board observes that the full 
results of that examination, which may be probative as to the 
etiology and date of onset of the veteran's condition, are 
not contained in the claims file.  

The Board also observes that the veteran has not been 
afforded a VA examination in connection with his current 
claim, but it is not clear at this point that such an 
examination is necessary.  However, given the veteran's 
contention as to the date of onset of his symptomatology, and 
the diagnosis of peripheral neuropathy following a VA Agent 
Orange examination in 1992, it is possible that such an 
examination might be necessary, for example if the 1992 
examination report is consistent with the veteran's 
contention regard the date of onset of his symptomatology, to 
determine whether the veteran's disability is related to 
service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file a copy of the 
veteran's Agent Orange screening 
examination on which his March 1992 
diagnosis of peripheral neuropathy was 
based.

2.  The RO/AMC should request verification 
as to whether the served for two years in 
the Mobile Riverine Forces in the jungles 
and rivers of Vietnam and Cambodia or was 
otherwise present in Vietnam based on his 
duties and assignments.

3.  After the development in the first two 
paragraphs has been completed, the RO/AMC 
should review the evidence of record and 
determine whether there is sufficient 
medical evidence to decide the claim, 
particularly with regard to the extent 
that the veteran's contentions can be 
construed as raising a claim that his 
disability was manifested during service 
or shortly thereafter  If the medical 
evidence is insufficient to decide the 
claim, the veteran should be afforded a VA 
examination to address the medical 
questions presented regarding the date of 
onset and the etiology of his peripheral 
neuropathy.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




